J-S29017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.W., JR., A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 509 WDA 2022

                   Appeal from the Order Entered April 5, 2022
                   In the Court of Common Pleas of Erie County
                   Juvenile Division at CP-25-DP-0000206-2021


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: SEPTEMBER 7, 2022

        S.R. (Mother) appeals from the juvenile court’s order changing the

permanency goal for J.W., Jr. (Child), from reunification to adoption.1

        The juvenile court summarized the case history as follows:

               [Child] became involved informally with the Erie County
        Office of Children and Youth (“the Agency”) at the time of his birth
        in August 2020 due to Mother’s lack of stable housing and
        Mother’s positive test for marijuana (THC) at the time of [C]hild’s
        birth.    See Recommendation for Shelter Care, 09/28/2021.
        [C]hild also tested positive for THC at birth. Id. Consequently,
        the Agency offered Mother ongoing services, but Mother failed to
        utilize those services. Regrettably, [C]hild was again exposed to
        the Juvenile Dependency system in 2021 due to Mother’s lack of
        progress and out of concern for [C]hild. On September 22, 2021,
        it was reported to the Agency that [Mother] still did not have
        stable housing and was again abusing alcohol and marijuana. See
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1J.W., Sr. (Father) has not been involved in Child’s life and did not appeal the
goal change. See Juvenile Court Opinion, 6/1/22, at 1.
J-S29017-22


      Application for Emergency Protective Order, 09/22/2021. …
      Mother admitted to having a substance abuse history involving K2
      (synthetic marijuana), cocaine, and THC. Id. As indicated above,
      Mother used THC during her pregnancy, as [C]hild was born
      exposed to THC. Id.

             Based on these and other facts, an Emergency Protective
      Order was issued by the [juvenile c]ourt on September 22, 2021.
      In the Order, the [c]ourt found that removal of [C]hild was
      necessary for the welfare and best interest of [C]hild. See
      Emergency Protective Order, 09/22/2021. Also, “[d]ue to the
      emergency nature of the removal and safety consideration of the
      child, any lack of services to prevent removal were reasonable.”
      Id. Consequently, [Child] was placed in the temporary protective
      physical and legal custody of the Agency and placed in a foster
      home as there was no viable family or kinship resource.

Juvenile Court Opinion, 6/1/22, at 2.

      On September 24, 2021, the Agency filed a dependency petition alleging

Child was without proper parental care or control. The Agency requested a

finding of aggravated circumstances based on Mother’s “extensive history”

with the Agency, her “minimal progress,” and the involuntary termination of

Mother’s parental rights to four children on November 12, 2019. See id. at

4.

      The juvenile court held a dependency hearing on October 22, 2021.

Mother stipulated to the allegations of dependency.     Id. at 6.   The court

adjudicated Child dependent, and “determined that aggravated circumstances

existed against Mother due to the involuntary termination of Mother’s parental

rights to four (4) of her other children in November 2019.”      Id. (citation

omitted).   Child’s placement goal was “return to parent or guardian,” i.e.,

reunification, with the “projected date by which the goal for child might be

                                    -2-
J-S29017-22


achieved: uncertain.” Order of Adjudication and Disposition, 10/27/21, at 2.

The court directed Mother to refrain from using drugs and alcohol, submit to

random urinalysis tests, and participate in mental health treatment. Id. The

court scheduled a permanency review hearing for March 30, 2022, “to allow

[Mother] sufficient time to work on the treatment plan and demonstrate

compliance.” Juvenile Court Opinion, 6/1/22, at 7 (citation omitted).

      On March 2, 2022, the Agency filed a motion to change Child’s

permanency goal from reunification to adoption. The Agency averred that

Mother “has had no compliance with her Court-ordered treatment plan.”

Motion to Change Permanency Goal, 3/2/22, at 1. The juvenile court held a

hearing on March 30, 2022, at which the Agency presented testimony from

their caseworker, Sandra Tate. Mother (and Father) also testified. At the

conclusion of the hearing, the juvenile court stated:

             [The Agency] could not have been more deferential or
      assisting and none of that was taken advantage of by [M]other.

             For the best interest of this child and knowing all the reasons
      I’ve set forth on this record, the court summary, the other reports,
      the responses to the questions provided here, I’m going to change
      the goal to adoption.

N.T., 3/30/22, at 62.

      On April 5, 2022, the court entered an order changing Child’s goal to

adoption. Mother timely filed a notice of appeal and a Pa.R.A.P. 1925(a)(2)(i)

concise statement. Mother raises the following issue:

      WHETHER THE JUVENILE COURT COMMITTED AN ABUSE OF
      DISCRETION AND/OR ERROR OF LAW WHEN IT DETERMINED

                                      -3-
J-S29017-22


       THAT THE PERMANENCY GOAL OF REUNIFICATION WAS NO
       LONGER FEASIBLE AND CHANGED THE GOAL DIRECTLY TO
       ADOPTION?

Mother’s Brief at 3.

       We review an order regarding a placement goal of a dependent child for

an abuse of discretion. In re B.S., 861 A.2d 974, 976 (Pa. Super. 2004). To

conclude that the trial court abused its discretion, we “must determine that

the court’s judgment was manifestly unreasonable, that the court did not

apply the law, or that the court’s action was a result of partiality, prejudice,

bias or ill will, as shown by the record.” In re N.C. 909 A.2d 818, 822-23

(Pa. Super. 2006) (citation and internal quotation marks omitted).                 In

addition, we are bound by the facts as found by the trial court if they are

supported by the record. In re K.J., 27 A.3d 236, 241 (Pa. Super. 2011). It

is the responsibility of the trial court to evaluate the credibility of witnesses

and resolve any conflicts in testimony. In re N.C., supra at 823. Therefore,

“the   trial   court   is   free   to   believe   all,   part,   or   none   of   the

evidence.” Id. (citation omitted).      If the court’s findings are supported by

competent evidence, this Court will affirm, “even if the record could also

support an opposite result.” In re Adoption of R.J.S., 901 A.2d 502, 506

(Pa. Super. 2006) (citation omitted).

       The focus of all dependency proceedings, including goal change

proceedings, is on the safety, permanency, and well-being of the child; the

child’s best interest must take precedence over all other considerations. In


                                        -4-
J-S29017-22


re A.K., 936 A.2d 528, 534 (Pa. Super. 2007). At the dependency review

hearing, the trial court must consider, inter alia, the continuing necessity for

and appropriateness of the child’s placement, and the appropriateness and

feasibility of the child’s current placement goal. 42 Pa.C.S.A. § 6351(f)(1),

(4). If reunification is not in the child’s best interest, the court may determine

that adoption is the appropriate permanency goal.          See 42 Pa.C.S.A. §

6351(f.1)(2).   “This Court has held that the placement process should be

completed within 18 months.” In re N.C., supra at 823 (citation omitted).

“A child’s life simply cannot be put on hold in the hope that the parent will

summon the ability to handle the responsibilities of parenting.”               In

re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa. Super. 2003).

      Instantly, Mother argues the juvenile court abused its discretion by

changing Child’s permanency goal to adoption, “without implementing the

customary intermediate goal of reunification concurrent with adoption.”

Mother’s Brief at 6.   Mother provides little support for this argument, and

improperly views the evidence in her favor.        See Mother’s Brief at 8-11.

Mother concedes she “did not follow through” with drug and alcohol treatment,

but claims “the record clearly indicates an acknowledgement of need of

services coupled with a ready willingness to reengage.” Id. at 9. She also

acknowledges she “did not follow through with services” for mental health

treatment, but emphasizes that “the record indicates a willingness to

reengage.” Id. Likewise, Mother admits she “has not yet participated in an


                                      -5-
J-S29017-22


approved parenting program” and “has been unable to find appropriate

housing,” but claims the juvenile court erred in viewing her actions as “not

worthy of additional time.” Id. at 10. Mother disregards the juvenile court’s

authority. See, e.g., In re N.C. 909 A.2d at 823 (“The trial court, not the

appellate court, is charged with the responsibilities of evaluating credibility of

the witnesses and resolving any conflicts in the testimony.”).

      In contrast, Child’s guardian ad litem argues the goal change to adoption

is in Child’s best interest, and “supported in fact and in law.” Appellee Brief

at 9 (“Despite a finding of aggravated circumstances, Mother was given the

chance and provided [with] resources … but chose not to [participate] and

was found to be totally non-compliant.”).

      The Agency has not filed a brief, but advised this Court of its agreement

with the juvenile court’s “well-reasoned” opinion.      Letter, 7/20/22.     In its

opinion, the juvenile court stated it had considered “the entire facts and

circumstances of this matter, including Mother’s lengthy ten (10) year history

with the Agency,” in determining that the goal change to adoption was “best

suited to the safety, protection and … welfare of the child.” Juvenile Court

Opinion, 6/1/22, at 23 (citation omitted). The court explained,

      reasonable efforts were made by the Agency to finalize [Child’s]
      permanency plans. ... Crucially, the [c]ourt found [Mother] has
      not been compliant with the permanency plan, and had not made
      any progress toward alleviating the circumstances which
      necessitated [Child’s] original placement. In fact, Mother’s history
      indicates that the same reasons which resulted in her parental
      rights being terminated for four (4) children in November 2019
      still exist in the current dependency matter. Specifically, there

                                      -6-
J-S29017-22


     are ongoing concerns with [Mother’s] mental health (including
     bipolar disorder, cannabis-related disorder, major depressive
     [disorder] with severe psychotic features, mood disorder, and
     anxiety), drug use, unstable housing, and parenting skills,
     including her ability to keep [Child] safe. …

           Mother’s non-compliance includes her failure to not follow
     through with her mental health treatment as evidenced by her
     discharge from Stairways Behavioral Health for excessive
     nonattendance. Mother presents with very serious mental health
     diagnoses including: Bipolar disorder, Cannabis Related Disorder,
     Cocaine     Related     Disorder,     Major    Depressive/Single
     Episode/Severe with Psychotic Features [disorder], Episodic Mood
     Disorders, and Anxiety.

           Next, there are continued concerns about [Mother’s] ability
     to keep [C]hild safe, as illustrated by her unstable living situation.
     Mother was residing with a man (Mr. Brewington), who she was
     involved in a domestic dispute with, and in a residence where she
     has no legal standing. Mother is not on the lease and the property
     is exclusively owned by Mr. Brewington. In other words, Mother
     could be evicted at any time from this residence without legal
     recourse or claim to stay. Additionally, the Agency had also
     determined that Mr. Brewington’s home is not safe for [C]hild.
     Mother also had several no-show positive test results and was
     receiving no drug and alcohol treatment despite her diagnoses of
     Cocaine Use Disorder and Cannabis Use Disorder.

            Consequently, the circumstances which necessitated the
     placement of [C]hild, including [Mother’s in]ability to safely parent
     []; her unstable housing; concerns about her mental health; and
     concerns about her drug and alcohol use, have not been
     alleviated. [Mother] remains in virtually the same position as she
     was in September 2021, when [Child] was first removed and
     adjudicated dependent. The history of Mother’s involvement with
     the Agency would actually suggest Mother remains in the same
     position as she was back in 2012 when she first became involved
     with the Agency with her four (4) children resulting in the
     involuntary termination of her parental rights. … [Mother]
     throughout her history makes promises that she will
     comply but then fails. Mother, although well intended, has
     failed to support her statements by actions and comply with the
     [c]ourt’s plan. Mother admitted she was “selfish” and [therefore],
     the child is left without proper parental care. The [c]ourt finds

                                     -7-
J-S29017-22


      Mother’s excuse for non-compliance that she was being “selfish”
      to be wholly unacceptable and unpersuasive regarding her
      “renewed” intention to adequately parent [Child] …

            The collective evidence presented indicates [C]hild is in
      desperate need of permanency and stability. … The Agency’s
      caseworker, Ms. Tate, received a resource family report from the
      foster family saying [Child] has established a bond with their
      family. The foster home has greatly impacted [Child’s] quality of
      life. While in Mother’s care, [Child] was diagnosed with high lead
      levels which have since decreased since being in his foster home.
      Also while with Mother, [Child] was three (3) immunizations
      behind on his yearly shots due to several missed doctor
      appointments. Since being placed in foster care, [Child] is up to
      date on all his immunizations. The foster home is meeting the
      [C]hild’s needs and providing him with a safe, stable, and loving
      home environment.

            In consideration of the evidence and testimony presented,
      the [c]ourt found the Agency had met its burden in demonstrating
      that a goal change to adoption is in [C]hild’s best interest.
      [C]hild’s physical and emotional needs are being treated and met.
      [Mother] has failed to “alleviate the circumstances which
      necessitated the original placement” and has demonstrated, at
      most, minimal compliance with treatment plans designed to
      effectuate reunification. Mother’s lack of any meaningful or even
      marginal compliance, unfortunately, exposes the harsh reality
      that Mother is ill-equipped to safely parent [C]hild.

Juvenile Court Opinion, 6/1/22, at 23-25 (citations omitted).

      Our review reveals ample support in the record for the juvenile court’s

determination that the Agency’s efforts at reunification have failed, and

a goal of adoption would serve Child’s best interest. Accordingly, the juvenile

court did not abuse its discretion.

      Order affirmed.




                                      -8-
J-S29017-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2022




                          -9-